Title: From George Washington to Henry Laurens, 17–18 November 1777
From: Washington, George
To: Laurens, Henry



Sir
Head Quarters Whitemarsh [Pa.] 17[–18]th Novemr 1777

I am sorry to inform you that Fort Mifflin was evacuated the night before last, after a defence which does credit to the American Arms, and will ever reflect the higher honor upon the Officers and Men of the Garrison. The Works were intirely beat down, every peice of Cannon dismounted, and one of the Enemy’s Ships so near, that she threw Grenades into the fort, and killed the men upon the platforms, from her tops, before they quitted the Island. This Ship had been cut down for the purpose, and so constructed, that she made but a small draft of Water, and, by these means, warped in between Fort Mifflin and the province Island. Some complaints are made, that the Captains of the Galleys did not sufficiently exert themselves to drive this Vessell from her Station, but I shall not determine any thing upon the matter, till a proper inquiry is made.
Nothing, in the Course of this Campaign, has taken up so much of

 

the attention and consideration of myself and all the General Officers, as the possibility of giving a further releif to Fort Mifflin, than what we had already afforded. Such a Garrison was thrown into it, as has been found by experience, capable of defending it to the last extremity; and Red Bank, which was deemed essentially necessary not only for the purpose of keeping open the communication, but of annoying the Enemy’s Ships and covering our own Fleet, has been possessed by a considerable detatchment from this Army. The only remaining and practicable mode, of giving releif to the Fort, was by dislodging the Enemy from province Island, from whence they kept up an incessant fire: But this, from the Situation of the Ground, was not to be attempted with any degree of safety to the attacking party, without the whole or a considerable part of the Army should be removed to the West side of Schuylkill, to support and cover it.
To account for this, you must be made acquainted with the nature of the ground. In order to have made the attack upon province Island, the party destined for that Service (which should have been at least 1500) must have marched down the Chester Road as far as the Bell Inn, near Derby, and thence, turning towards Delaware, must have proceeded about four Miles further, thro’ a neck of land, to the Island. The Enemy has a Bridge at the middle ferry upon Schuylkill, which is but four Miles from the Bell Inn, consequently, by throwing a Body of Men over that Bridge, upon the first discovery of our design, and marching down to the Bell, they would have effectually cut off our detatchment upon their return. It is true, the covering party might have consisted of a less number than the whole Army, but then, these remaining upon this Side of the River would have been too few, to have been instrusted with all the Artillery and Stores of the Army, within twelve Miles of the Enemy.
There were many and very forcible Reasons against a total Remove to the West Side of Schuylkill. Leaving all our Stores at Easton, Bethlehem and Allen Town uncovered, and abandonning several of our Hospitals within reach of the Enemy first presented themselves—Another, and in my opinion a more weighty reason than either of the preceding, was the importance of supporting the post at Red Bank, upon which, that of Fort Mifflin in a great measure depended, as thro’ it, we sent in Supplies of Men provision and Ammunition. The Enemy, sensible of this, endeavoured to dislodge us from Red Bank on the 22d last month, which, as Congress have been informed, cost them 400 Men. Now, had our Army been upon the West Side of Schuylkill, they might, without any danger of an attack upon their lines, have thrown over so considerable a force into Jersey, that they might have overpowered the Garrison, and by making themselves masters of it, have reduced Fort

Mifflin by famine or want of ammunition. Thus we should, in all probability, have lost both posts by one Stroke. They might also, by taking possession of the fords upon Schuylkill, have rendered the Junction of our northern reinforcements with us a very difficult if not an impracticable matter, and should any accident have happened to them, we should have stood a very poor chance of looking Genl Howe in the face thro’ the Winter, with an inferior Army. We should finally, have thrown the Army into such a situation, that we must inevitably have drawn on a general Engagement before our Reinforcements arrived, which, considering our disparity of Numbers, would probably have ended with the most disagreeable Consequences.
It was therefore determined, a few days ago, to wait the arrival of the Reinforcement from the Northward, before any alteration could safely be made in the disposition of the Army, and I was not without hopes, that the Fort would have held out till that time. That we might then have moved without endangering the Stores, I had given orders for the removal of them from the places beforementioned, to Lebanon and other places in Lancaster County, which is, at any rate, more safe and convenient than where they were.
As the keeping possession of Red Bank, and thereby still preventing the Enemy from weighing the Chevaux de frize before the Frost obliges their Ships to quit the River, has become a matter of the greatest importance; I have determined to send down Genl St Clair, Genl Knox, and Baron Kalb to take a view of the Ground, and to endeavour to form a Judgment of the most probable means of securing it. They will, at the same time, see how far it is possible for our fleet to keep their Station since the loss of Fort Mifflin, and also make the proper inquiry into the Conduct of the Captains of the Galleys, mentioned in the former part of this letter.
I am informed that it is matter of amazement, and that reflections have been thrown out against this Army, for not being more active and enterprizing than, in the opinion of some, they ought to have been. If the charge is just, the best way to account for it, will be to refer you to the returns of our Strength and those which I can produce of the Enemy, and to the inclosed Abstract of the Cloathing now actually wanting for the Army, and then I think the wonder will be, how they keep the feild at all, in Tents, at this Season of the Year. What Stock the Cloathier General has to supply this demand, or what are his prospects, he himself will inform you, as I have directed him to go to York Town to lay these matters before Congress. There are besides, most of those in the Hospitals more bare than those in the Feild. Many remain there for want of Cloaths only.
Several General Officers, unable to procure Cloathing in the common 

line, have employed Agents to purchase up what could be found in different parts of the Country. Genl Wayne among others has employed Mr Zantzinger of Lancaster, who has purchased to the Amount of £4500, for which he desires a draft upon the Treasury Board. Inclosed you have copy of his letter. I am not clear whether this application should properly be made to the Treasury or the Cloathier General, who should charge the money to the Regiments for whom the Cloaths are, as so much advanced to them. If the latter should appear the most proper mode, I will order it to be done.
I am anxiously waiting the arrival of the Troops from the Northward, who ought, from the time they have had my orders to have been here before this. Colo. Hamilton, one of my Aids, is up the North River doing all he can to push them forward, but he writes me word that he finds many unaccountable delays thrown in his way. However I am in hopes that many days will not elapse before a Brigade or two at least arrive. The want of these Troops has embarrassed all my measures exceedingly.
18th Your dispatches of the 13th and 14th have this Moment come to hand, they shall be attended to and answered in my next. I have the honor to be with great Respect Sir Yr most obt Servt

Go: Washington

